Citation Nr: 1039259	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  05-39 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hand 
disability.

2.  Entitlement to service connection for a left hand disability.

3.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from January 1976 to December 
1978.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  In that decision, the RO denied entitlement to service 
connection for right and left hand arthritis and right shoulder 
arthritis.  The issues on appeal have been recharacterized more 
broadly for the reasons indicated below.

In May 2009, the Board remanded the claims to the RO via the 
Appeals Management Center (AMC) for additional development, 
specifically, new VA examinations and opinions as to any hand and 
right shoulder disabilities.  As discussed below, and as conceded 
by the Veteran's representative, the AMC complied with the 
Board's remand instructions by affording him adequate 
examinations as to the etiology of any hand and right shoulder 
disabilities.   See Appellant's Post Remand Brief, at 3 ("A 
review of the claims file indicates the AOJ has complied with the 
Board's remand instructions").  


FINDINGS OF FACT

1.  The Veteran does not have a current disability of the right 
hand.

2.  The Veteran does not have a current disability of the left 
hand.

3.  A right shoulder disability did not manifest in service, 
right shoulder arthritis did not manifest within the one year 
presumptive period, and a right shoulder disability is not 
related to service.





CONCLUSIONS OF LAW

1.  A right hand disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  A left hand disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.303.

3.  A right shoulder disability was not incurred in or aggravated 
by service and right shoulder arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010)) redefined VA's duty to assist the Veteran in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In an October 2004 pre-rating letter, the RO notified the Veteran 
of the evidence needed to substantiate the claims for service 
connection for bilateral hand and right shoulder arthritis.  This 
letter also satisfied the second and third elements of the duty 
to notify by delineating the evidence VA would assist 
in obtaining and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  In any event, the November 2004 letter complied with this 
requirement.

The Veteran has substantiated his status as a veteran.  He was 
not notified in a letter of the other elements of the Dingess 
notice, including the disability-rating and effective-date 
elements of his claims.  However, any error in this regard is not 
prejudicial, because the claims are being denied and no new 
disability rating or effective date is being assigned.   See 38 
C.F.R. § 19.9(a)(1) (remand required only when further action 
"is essential for a proper appellate decision").  Cf. 
38 U.S.C.A. § 7261(b)(2) (West 2002) (Court must take due account 
of the rule of prejudicial error); Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (a reviewing court, in considering the rule of 
prejudicial error, is precluded from applying a mandatory 
presumption of prejudice rather than assessing whether, based on 
the facts of each case, the error was outcome determinative).



The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
(STRs) and all of the identified post-service private and VA 
treatment records.  The Veteran was also afforded multiple VA 
examinations regarding the disabilities for which he has claimed 
service connection, in April 2005 and August 2009.  The Board 
found the April 2005 examinations to be inadequate and instructed 
the RO/AMC to afford the Veteran additional examinations, which 
took place in August 2009.  These examinations were adequate 
because the VA examiners reviewed the claims file, examined the 
Veteran, and explained the reasons for their diagnoses and or 
etiological opinions based on an accurate characterization of the 
evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008) (most of the probative value of a medical opinion 
comes from its reasoning); Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (an examination report is adequate when it is based on 
consideration of the Veteran's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that VA's evaluation of the claimed disability will be 
a fully informed one).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for service connection for right and 
left hand disabilities and for a right shoulder disability are 
thus ready to be considered on the merits.


Analysis

As an initial matter, the Board notes that the Veteran did not 
engage in combat with the enemy.  Therefore, the combat 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service 
connection generally requires (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the present disability. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999). Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, including arthritis, are presumed 
to have been incurred in service if they manifested to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Veteran claimed service connection for arthritis of the hands 
and right shoulder.  However, given that the Veteran is not a 
trained medical professional and therefore not necessarily 
competent to diagnose orthopedic disabilities, the Board must 
consider consider other diagnoses of the hands and right shoulder 
raised by the evidence.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).

With regard to the disabilities of the hands, the Veteran's 
claims must be denied because the evidence reflects that he does 
not have a current disability.

A necessary element for establishing a service connection claim 
is the existence of a current disability.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (38 U.S.C.A. §  110 requires the 
existence of a present disability for VA compensation purposes); 
see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992). The presence of a disability at the 
time of filing of a claim or during its pendency warrants a 
finding that the current disability requirement has been met, 
even if the disability resolves prior to the Board's adjudication 
of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007).

The evidence reflects that the Veteran has not had a disability 
of either hand since he filed his claims in August 2004.  The 
April 2005 VA examiner reviewed the claims file and examined the 
Veteran's hands.  He noted the Veteran's complaints of pain and 
stiffness.  The examiner's diagnosis was, "Bilateral hand pain 
and stiffness (no disease found)."  He based this diagnosis on a 
lack of ankylosis, normal range of motion findings, the lack of 
evidence of loss of mobility or function, grip strength of 90 
pounds of pressure on the right and 110 pounds of pressure on the 
left, the lack of additional limitation by pain, fatigue, 
weakness, or lack of endurance following repetitive movement, and 
bilateral X-ray findings of no definite arthritic changes and no 
evidence of fracture or dislocation.  The X-ray report also noted 
a tiny cystic change or cartilage rest in the head of the left 
third metacarpal could not be excluded and that there was mild 
osteopenia of visualized bony structures.  The X-ray report 
impression was mild osteopenia of visualized bony structures and 
otherwise negative bilateral hand radiographs.  

Similarly, on the August 2009 VA examination, the diagnosis was, 
"Normal hand exam."  He based this conclusion on review of the 
claims file and examination of the Veteran.  He noted the 
Veteran's complaints of pain, numbness, stiffness, weakness, and 
swelling of the right hand and numbness of the left hand.  The 
examiner based his conclusion on the lack of ankylosis, lack of 
tenderness on palpation, and normal dexterity with strength 5/5.  
In response to the examination worksheet direction to measure the 
active range of motion of each affected joint, the examiner 
wrote, "None noted" with regard to each hand.  It is not clear 
what the examiner meant.  Clearly, there was some motion of each 
hand.  The examiner did not note normal range of motion for each 
finger of the hands.  The examiner may have meant that there was 
no limitation of motion noted, as suggested by his normal hand 
examination conclusion.
 
The VA treatment records from the appeal period do not contain 
any diagnosis of a disability of either hand.

The above examination findings reflect that the Veteran does not 
have a current disability of either hand.  The April 2005 VA 
examiner found no disease and the August 2009 VA examiner 
indicated that the Veteran had normal hands.  They based their 
conclusions on review of the claims file and examination of the 
Veteran.  The Veteran has indicated that he experiences symptoms 
of pain, numbness, stiffness, weakness, and swelling.  However, 
given the consistently normal findings on repeated examinations, 
the Board finds that the Veteran's complaints regarding these 
symptoms are not credible.  While a Veteran is competent to 
testify as to observable symptomatology, his testimony must be 
weighed against the other evidence of record.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board finds 
the normal April 2005 and August 2009 VA hand examinations, as 
well as the lack of any notations of swelling or other 
symptomatology on the VA examinations or in the VA treatment 
notes, undercuts the credibility of the Veteran's complaints in 
this regard.  These examination findings are of greater weight 
than the statements of the Veteran made during the course of his 
appeal for VA benefits.  Consequently, the Board finds that the 
Veteran did not have any symptoms indicating a disability of 
either hand during the appeal period.

The Board also notes that osteopenia refers to reduced bone mass 
due to a decrease in the rate of osteoid synthesis to a level 
insufficient to compensate normal bone lysis.  See Dorland's 
Illustrated Medical Dictionary 1336 (30th ed. 2003).  The same 
source also notes, "The term is also used to refer to any 
decrease in bone mass below the normal."  Given that the only 
abnormalities noted on examination were osteopenia and a possible 
cyst, and the lack of credible evidence of any hand symptoms, the 
Board finds that there is no evidence that either osteopenia or a 
possible cyst or cartilage rest caused any disabling symptoms 
during the appeal period.  Consequently, these abnormalities do 
not constitute a disability for purposes of meeting the current 
disability requirement in this case.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-1361 (2001) (in order for a Veteran 
to meet the "current disability" requirement, the evidence must 
show the existence of a disability, and one that has resulted 
from a disease or injury that originated in service); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (based on the definition found 
in 38 C.F.R. § 4.1, the term disability "should be construed to 
refer to impairment of earning capacity due to disease, injury, 
or defect, rather than to the disease, injury, or defect 
itself").  Cf. 61 Fed. Reg. 20440, 20445 (May 7, 1996) 
(supplementary information preceding revisions to criteria for 
evaluating endocrine system indicates that hyperlipidemia, 
elevated triglycerides, and elevated cholesterol "are actually 
laboratory test results, and are not, in and of themselves, 
disabilities").

Thus, the evidence reflects that the Veteran does not have a 
current disability of either hand.  However, even assuming such 
disability, the Veteran would not be entitled to service 
connection because his symptoms are unrelated to service.  The 
STRs contain multiple notations of pain and swelling of the right 
hand.  June 1976 X-ray reports regarding each hand contained X-
ray reports with a pertinent clinical history of polyarthralgias 
with swelling of the left hand with range of motion, and of edema 
to the fingers and right hand pain with range of motion.  A 
December 1976 in-service internal medicine clinic note contains a 
provisional diagnosis of polyarthralgia of uncertain etiology, 
and noted arthralgia and arthropathy.  An August 1978 STR 
contains a diagnosis of right metacarpal bruise.  The January 
1978 examination report indicated that the upper extremities were 
normal, and noted only complaints of knee pain.

The April 2005 VA examiner indicated that the Veteran gave a 
history of gradual onset of bilateral hand pain and stiffness 
beginning about 1996, and noted that the Veteran denied a history 
of any previous trauma involving the hands.  The August 2009 VA 
examiner indicated that the Veteran gave a history of pain and 
swelling in the hands while in service with a suspicion of 
possible rheumatoid arthritis, and a spontaneous remission after 
six weeks.  Also noted was a history of trauma to the right hand 
while in service in 1977 when a heavy object fell on the 
Veteran's hand.  The August 2009 VA examiner occluded that the 
Veteran's chronic bilateral hand swelling and numbness and right 
hand pain are not likely ("less likely as not") caused by the 
episode of swelling and pain in service or by service.  He based 
this conclusion on the lack of a diagnosis in service, the normal 
1978 examination (which he referred to as a separation exam), and 
the fact that the Veteran had gout and cervical spine disease, 
which can cause intermittent pain and swelling and upper 
extremity radiculopathy, but are not service connected 
disabilities.  As the VA examiner explained the reasons for his 
conclusions in light of an accurate characterization of the 
evidence, his opinion is entitled to substantial probative 
weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  To the 
extent that the Veteran has offered a contrary opinion, the 
specific and reasoned conclusion of the VA examiner is entitled 
to greater probative weight than the general lay assertions of 
the Veteran.  Moreover, the Veteran did not indicate that there 
was continuity of symptomatology.  Rather, he indicated that 
there was a spontaneous remission of symptoms in service and then 
a gradual onset of bilateral hand pain and stiffness around 1996, 
many years after service.

For the foregoing reasons, the preponderance of the evidence is 
against the claims for service connection for right and left hand 
disabilities.  The benefit-of-the-doubt doctrine is therefore not 
for application, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

As to the right shoulder, the Veteran was diagnosed with right 
shoulder degenerative joint disease (DJD), i.e., arthritis, on 
the April 2005 VA examination, the August 2009 VA examination, 
and in VA treatment records.  He claims that his right shoulder 
DJD is related to service.

The STRs reflect that in April 1976 the Veteran complained of 
pain in the right shoulder, indicating that he hurt it playing 
"push ball."  There was full range of motion on examination 
with no dislocation and tight deltoid.  The diagnosis was muscle 
strain right shoulder.  A physical profile record of this date 
also contains this diagnosis.  A March 1977 STR reflects that the 
Veteran complained of pain in the right shoulder, which he 
indicated he had injured playing basketball when he fell on his 
back.   An April 1977 follow up notation contains an impression 
of right shoulder contusion.  The upper extremities were normal 
on the January 1978 flight physical examination.

On the April 2005 VA examination, the Veteran noted his in 
service right shoulder injury, and indicated that the pain 
gradually improved, but that he continued to experience chronic 
pain and stiffness of the right shoulder since the original 
injury.  The April 2005 VA examiner reviewed the claims file, 
examined the Veteran, and diagnosed right shoulder DJD based in 
part on X-rays showing bilateral shoulder DJD.  He opined that 
the Veteran's right shoulder pain was not likely related to his 
service connected bilateral knee disabilities but did not offer 
an opinion as to whether the right shoulder DJD was related to 
service.

The August 2009 VA examiner reviewed the claims file, examined 
the Veteran, and diagnosed moderate right shoulder degenerative 
joint disease.  He noted the in-service right shoulder injury and 
treatment, and the lack of a fracture or dislocation noted in the 
STRs.  He also noted the normal 1978 examination and the lack of 
evidence of chronic shoulder pain for over 20 years after 
separation.  He noted that the evidence showed bilateral shoulder 
DJD, but there was no evidence of in-service trauma to the left 
shoulder, which, according to the examiner, raised the question 
of what may have occurred between 1978 and 2005.

There is evidence of in-service right shoulder injury and 
symptoms and the Veteran testified to continuity of right 
shoulder symptomatology.  The Veteran is competent to so testify, 
but his testimony must be weighed against the other evidence of 
record.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 
1336.  The normal January 1978 examination findings conflict with 
the Veteran's testimony as to continuity of symptomatology, and 
this was noted by the August 2009 VA examiner.  The examiner also 
explained the reasons for his conclusions based on the diagnosis 
of bilateral shoulder DJD without a prior injury of the left 
shoulder, thus suggesting that the right shoulder DJD similarly 
did not have its origin in trauma.  As the VA examiner explained 
the reasons for his conclusions based on an accurate 
characterization of the evidence including the normal 1978 
examination, his opinion is entitled to substantial probative 
weight and his discounting of the Veteran's testimony as to 
continuity of symptomatology was warranted.  See Nieves-
Rodriguez, 22 Vet. App. at 304.  The Board finds that the 
Veteran's statement of continuity of symptomatology to the April 
2005 VA examiner, which he did not repeat to the August 2009 
examiner is not credible, based on its conflict with the January 
1978 examination.  There is also no competent evidence that the 
right shoulder DJD manifested within the one year presumptive 
period.

There is no medical opinion in the record that contradicts that 
of the August 2009 VA examiner.  As to the Veteran's assertion 
that his right shoulder DJD is related to service, the Board 
finds that the specific and reasoned opinion of the trained 
health care profession outweighs the general lay assertions of 
the Veteran.  The Veteran did not claim service connection on a 
secondary basis; in fact, he asserted only a theory of direct 
incurrence in his November 2005 substantive appeal (VA Form 9) 
and did not advance a secondary theory elsewhere.  Moreover, the 
issue of secondary service connection for the right shoulder 
disability is not reasonably raised by the evidence, with the 
only opinion on this question being the negative one by the April 
2005 VA examiner.  Consequently, the Board need not consider 
entitlement to service connection for a right shoulder disability 
on a secondary basis.  Cf. EF v. Derwinski, 1 Vet. App. 324, 326 
(1991) (Board must review all issues reasonably raised from a 
liberal reading of all documents in the record).

For the foregoing reasons, the preponderance of the evidence is 
against the claim for service connection for a right shoulder 
disability.  The benefit-of-the-doubt doctrine is therefore not 
for application, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for a right hand disability is 
denied.

Entitlement to service connection for a left hand disability is 
denied.

Entitlement to service connection for a right shoulder disability 
is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


